 112DECISIONS OF NATIONALLABOR RELATIONS BOARDLocal 361,International Association of Bridge,Struc-tural and Ornamental Iron Workers,AFL-CIOandConcrete Casting Corp.and New York DistrictCouncil,United Brotherhood of Carpenters andJoiners of America,AFL-CIO. Case 29-CD-153February 19, 1974DECISION AND DETERMINATION OFDISPUTEBY MEMBERSJENKINS,KENNEDY, ANDPENELLOThisisa proceeding under Section 10(k) of theNational Labor Relations Act, as amended,based ona charge filed by ConcreteCasting Corp.,hereincalled the Employer.The charge alleges that Local361, International Association of Bridge, Structuraland Ornamental Iron Workers,AFL-CIO,hereincalled IronWorkers,violated Section 8(b)(4)(D) ofthe Act byengaging in certainactivityin order toforce the Employer to assign certain work toindividuals representedby Iron Workersrather thanto employees of the Employer represented by New.YorkDistrictCouncil,UnitedBrotherhood ofCarpenters and Joiners of America,AFL-CIO,herein called Carpenters.A duly scheduled hearing was held on August 6, 7,8,and 9,1973, and September12, 13, 21, and 25,1973 before Hearing Officer BeatriceKornbluh. Allparties appeared at the hearing and were affordedfull opportunity to be heard,to examine and cross-examine witnesses,and to adduce evidence bearingon the issues.Thereafter,briefswere filed by theEmployer and Iron Workers.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error.They arehereby affirmed.Upon the entire record in this case,giving dueconsideration to the briefs,the Board makes thefollowing findings:1.THEBUSINESS OF THE EMPLOYERThe Employer is a New Yorkcorporation, havingits principal officeinNew York City, engaged in theIWhile the Employer refers to itself as a "turnkey"operation whichsupplies a complete building, it was not the general contractor on thejobsites at which the dispute arose, and there was testimony that,althoughthe Employer employed only carpenters,employees in other building trades,who were not employed by the Employer, worked on the buildings.Furthermore,we have not satisfactorily been able to ascertain from therecord whether the installation of interior partitions,which Iron Workerssays it does not claim but which is arguably in dispute nonetheless, isconstruction industry. During the year preceding thehearing, which period is representative of its opera-tions generally, the Employer received within theState of New York goods valued in excess of $50,000directly from suppliers located outside the State ofNew York. We find, as the parties have stipulated,that the Employer is an employer within the meaningof Section 2(2) of the Act. We further find that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and that itwilleffectuate the purposes of the Act to assertjurisdiction herein.11.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that IronWorkers and Carpenters are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA.TheWork in DisputeThe parties were unable to agree on the precisedefinition of the work in dispute and, although thedispute apparently extends to the entire job done bythe Employer on the buildings in question, the extentof the job itself is not fully clarified by the record.'The record does reveal that the work involved can bedescribed as the erection and installation of one-storyand one-story-plus-mezzanine prefabricatedbuildings having a framework of lightweight structur-al steel and prefinished metal siding, which buildingscome in factory-manufactured sections which areassembled on the jobsite.2B.Background and Facts of the DisputeThe Employer was incorporated in 1967 and beganbusiness with precast concrete and steel construction.In 1971, it became a dealer for Star ManufacturingCo., one of several firms which provide prefabricatedparts for the type of building involved here. As adealer, the Employer's principal, Frederick Olsen,worked with contractors who were preparing bidsand doing the actual construction with Star materialsordered through and with the advice of Olsen. Fromhis contact with the jobs undertaken and completedby these contractors, who employed ironworkersrepresented by IronWorkers and its sister locals,Olsen, who was himself a carpenter by trade, decidedactually performed by carpenters employed by the Employer.2The term "pre-engineered" appearing in the record has, as do otherterms in thisrecord,differentmeanings to different witnesses, allsupposedlyexperts in the constructionindustry. The term "temporary," alsoused in connection with these buildings, we also eschew as nondescriptive.The geographicalextent of the dispute is discussed below under the heading,"Scope of Award."209 NLRB No. 30 LOCAL361, IRON WORKERS113that it would be more profitable for his company toerect the buildingsitself, employing carpenters.At the date of the hearing, the Employer hadcompleted six buildings in this manner, all in NewYork City. Three relatively small structures werebuilt for Consolidated Edison for such uses asstorage. The three other buildings, relatively larger,are the focus of the dispute. They are multiple-classroom units, designed to contain between 6 and10 classrooms, apparently additions to existingschools, all built to the specifications of the NewYork City Board of Education. The distinguishingfeatureof these larger structures which make theirconstruction the bone of contention is that the roofand exterior walls are supported by a framework ofstructural steel Which is erected separately before anyof the solid sections are erected or installed. Thetypical earlier pattern for prefabricated constructionin this metropolitan area called for exterior wallsectionswith self-contained structural support only.The record shows that Iron Workers protested,during their construction, the use of carpenters toconstruct all three of the multiple-classroom units.As the evidence of the protests at the first twojobsites was introduced only as backgroundinforma-tionregarding the dispute involved, it will besufficient to set forth here that the protests weremade known to the Employer and to representativesof Carpenters.The third of these classroom units constructed bytheEmployer was at P.S. 70, in the Borough ofQueens. Construction began there on May 14, 1973,and on May 16, Iron Workers President andBusinessAgent Simmons approached the site withtwo other men, and Simmons had a conversationwith a crane operator on the job who was represent-ed by a local union of the Operating Engineers.Simmonstoldhim IronWorkers was having aproblem with carpenters being on the job instead ofironworkers, and that it was going to have to dosomething about it. The two other men beganpicketing.One picket sign said, "Local 361, IronWorkers,AFL-CIO, IronWorkersProtestingErection of Steel By Carpenters" and a second said"IronWorkers Protesting Erection of Steel ByCarpenters. Local 361, Iron Workers, AFL-CIO."Picketing continued through about the end of theworking day on May 17. The crane operator refusedtowork on May 16 after the picketing began anduntilabout 9:45 a.m. on May 17, when a representa-tive of his own union advised him by telephone toreturn to work. Simmons also told some plumbers atSWe reject the contention made by Iron Workers in its brief that thereaffirmation since thehearing bythe two International unions, of thedivision of labor set forth in their earlier agreement,discussedinfra,hasmooted the disputethe jobsite that he was having a jurisdictionalproblem with the carpenters.C.Contentions of the PartiesThe Employer contends that a jurisdictionaldispute exists and that there is reasonable cause tobelieve that Section 8(b)(4)(D) of the Act has beenviolated. It further contends that the disputed workshould be awarded to employees represented byCarpenters on the basis of its collective-bargainingagreement with Carpenters, its assignment of thework, past practice, economy and efficiency, and therelative skills of the craft groups involved. Carpenterstakes no position on whether a violation of Section8(b)(4)(D) has occurred, but agrees that the workshould be assigned to employees it represents, foressentially the same reasons asserted by the Employ-er.IronWorkers contends that no jurisdictionaldispute exists which is cognizable under Section10(k) of the Act because there is no evidence tosustain a reasonable belief that it has violated Section8(b)(4)(D).3 Should a statutory dispute exist, IronWorkers contends that employees represented by itshouldbe awarded the work by virtue of aninterunion agreement between the parent organiza-tions of Iron Workers and Carpenters, respectively,to which the Employer is bound by a provision in itsagreement with Carpenters, and on the basis of areaand trade practice, safety, and relative skills.D.Applicability of theStatuteBefore the Board may proceed with a determina-tion of dispute,pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat there is no agreed-upon method for voluntaryadjustment of the dispute.The threshold standard of "reasonable cause tobelieve" does not require the same degree of proof asis necessary to establish the actual commission of anunfairlaborpractice in violation of Section8(b)(4)(D).4Considered in this light,we have nodifficultyin finding a reasonable probability that thepicketing with signs patently protesting the assign-ment of the work to carpenters,and the conversa-tions Simmons had with other employees at thejobsite,which together actually caused the craneoperator to refuse to work,were in fact designed tocause such a work stoppage.This conclusion beingadequately based on undisputed evidence,we neediSouthern California Pipe Trades District Council No 16, Plumbers &Steanifitters LocalNo 582(KirnstoclDivision.Tridair Industries.Ine ),198NLRB No. 182 114DECISIONSOF NATIONALLABOR RELATIONS BOARDnot address ourselves to disputed testimony regard-ing the content of conversations Simmons had withemployees. Our further conclusion that this actionwas probably aimed at forcing the Employer tochange its work assignment is buttressed by the factthat protests were lodged over the work assignmentsat both of the Employer's previous multiple-class-room unit jobs.Although Iron Workers claims that an interunionagreement controls the merits of the dispute herein,there is no contention that an agreed-upon methodexists for its voluntary adjustment. Accordingly, wefind that there is reasonable cause to believe thatSection 8(b)(4)(D) of the Act has been violated andthat the dispute is properly before the Board fordetermination under Section 10(k).E.Merits oftheDisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to all relevant factorsinvolved.The following factors are relevant inmaking a determination of the dispute before us:1.Collective-bargaining agreementThe Employer has had collective-bargaining agree-ments with Carpenters since 1968. The currentagreement, which was in effect at the time all thebuildings involved here were erected, contains thefollowing jurisdictional provisions which appear topertain to the work in dispute:The term "CARPENTER" and the term"JOINER" are synonymous, and in either caseshallmean one who pre-fabs or constructs formsfor footings or foundations of houses, buildings,structures of all descriptions, whether made ofwood, metal, plastic or any other type of material,theerectingof structural parts of a house,building, or structuremade of wood of 5 anysubstitute such as plastics or composition materi-als,who puts together roofs, partitions, fabricatesor erects forms for decking or other structuralparts of houses, buildings, or any structure, anddismantling of all forms.*the erecting and installation of Stran Steel orsimilar material. .. ."5Comparison with the prior agreements makes It clear that the word"of."where it appears here in the current agreement, is a typographicalerror andshould he "or."6 Stran Steel is a trade name for a structural steel similar to the productused by the EmployerThe Employer has no collective-bargaining agree-ment with Iron Workers.2.lnterunion agreementCarpenters and Iron Workers are affiliated with,respectively,United Brotherhood of Carpenters andJoiners of America,AFL-CIO,and InternationalAssociation of Bridge,Structural and OrnamentalIronWorkers,AFL-CIO.These two parent organi-zations currently have,and apparently as far back as1959 have informally maintained,a jurisdictionalagreement containing the substance of the followingprovision of the current agreement under the heading"Stran Steel:"7On Rigid Frame Building, the Iron Workers shallerect the structural steelmembers (columns,trusses,purlines, or girts when structural mem-bers) and the exterior metal sheeting or metalpaneling. The Carpenters shall erect any nailablestran-steel members.IronWorkers maintains that this agreement isapplicable to the work in dispute and, further, isbinding on the Employer because of the followingprovision in the Employer's collective-bargainingagreement with Carpenters:The Employer agrees to recognize the jurisdic-tionalclaims of the United Brotherhood ofCarpenters and Joiners of America that havebeen established in its constitutionby agreementswith other crafts,or as the result of decisions bytheNational Joint Board for the Settlement ofJurisdictionalDisputes, also all work performedby the Union according to past and prevailingpractices.8Whether the interunion agreement is applicable onits face to the work in dispute depends in the firstinstance on the meaning of the term "Rigid FrameBuilding"within the contemplation of the agree-ment. Iron Workers presented no evidence as to thisand, although several witnesses testified that theythought every building was a rigid frame building,the Employer's principal was the only witness whoclaimed to recognize the term as a technical, orengineering term. He described one of the buildingsin dispute as not being wholly a rigid frame buildingas he understood the term."There was also testimony that even structuralmembers of these buildings are "nailable." If thisSeefn6..supraEmphasisadded to focuson Iron Workers contention"A witness forironworkers testified that he had erected buildings of thesame typeand referred to them as"rigid frame." but did not attempt toexplain what this meant LOCAL 361,IRON WORKERSwere true the agreement would be ambiguous insofaras it purports to give the structural work to the IronWorkers and the nailable parts to the Carpenters.Itwould appear that, at most, the interunionagreement applies to part of the work in dispute,inasmuch as it divides the erection of buildingsbetween the Iron Workers and the Carpenters. Thisin itself isa factor diminishing somewhat thepersuasive weight of this agreement.i°Nor would the agreement, carry significant weightabsent a finding that the parties herein agreed toabide by it.' i Contrary to Iron Workers contentions,we find that they did not. Iron Workers seeks tocharacterize itself as, in effect, a third-party benefici-aryof the provision in the collective-bargainingagreement between the Employer and Carpenterswhereby the Employer agrees to recognize thejurisdictional claims of Carpenters' parent organiza-tionestablished by agreement with other crafts.Under its interpretation of this provision, IronWorkers argues that both the Employer and Carpen-ters, the latter by virtue of the Constitution of itsparent organization, are bound to honor the interun-ion agreement between the United Brotherhood(Carpenters) and the International Association (IronWorkers).While Carpenters admits it is bound bythe interunion agreement, it denies that the agree-ment covers the work in dispute, a matter on whichconsiderable evidence was adduced, none of it, assuggested above, outstandingly probative. What isclear is that Carpenters does continue to claim thework and apparently no sanctions have been handedout to it for persevering. More directly to the point,Carpenters agrees with the Employer that theircollective-bargaining agreement does not bind eitherof them to any agreement purporting to awardjurisdiction to a craft other than those represented byCarpenters.We do not read it that way either.3.Employerand area practiceIronWorkers relies heavily on area practice insupport of its claim to the work in dispute and hasmade a substantial showing in this regard. Asidefrom the Employer, who has been erecting the typeof structure involved here since 1972, it wouldappear, although the record could be clearer, that allof the other contractors, erecting the type ofprefabricated metal building large enough to requireadistinct steel frame structure, used employeesrepresented by Ironworkers and its sister local, Local40, in the Metropolitan New York area. Eight suchcontractorswere named in various parts of the10 SeeUnited Association of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the UnitedStatesand Canada,Stearnfiitters LocalUnion.No 420,AFL CIO (A J Cindrich,Inc),198NLRBNo 38115record, and it is clear, from the testimony and fromthe list of jobs obtained from just one of them, thattheir combined total share of the business has up tonow far exceeded that of the Employer. Among otherthings that are not clear, however, is the extent towhich the practice is for ironworkers to complete allof the steps in the work in dispute. The onecontractor who testified for IronWorkers, for aninstance, explained that while his employees who arerepresented by Iron Workers (Local 361) did all thework, when he was operating within the jurisdictionof Local 40 his agreement required him to employsheet metal workers to install the roof. Also militat-ing against the existence of a well-established areapractice is the fact that the specific type of buildinginvolved here apparently has only been constructedin the area since around 1970, and these multiclass-room units have to some extent technologicallyreplaced smaller prefabricated classroom units, alsomade of metal, but without a separate frame, whichwere constructed by carpenters.4.Economy,efficiency,relative skills, andsafetyConsiderable testimony regarding these factors wasrelatively inconclusive on the record as a whole. Withregard to economy and efficiency, it boiled down totheEmployer,who was a carpenter by trade,thinking that he could achieve more economical andefficient operations by using carpenters, and havingsome success in competitive bidding and completionsof buildings in this manner. On the other hand,contractors accustomed to working with ironworkershave continued to do so, have continued to bidcompetitively, and have completed the work to theapparent satisfaction of the parties concerned.Expert testimony was adduced on both sides withregard to the relative quality of the work done by thecarpenters and the ironworkers, leaving us with theimpression that neither was, as a group, significantlysuperior. It might be noted that each of the craftshas, in comparison with the other, more generalexperience with certain parts of the work in dispute.For example, ironworkers apparently have moreexperience, in general, in erecting structural steelmembers, while carpenters as a group tend to bemore experienced in installing door and windowframes.Both unions conducted training programs whichincluded the use of all the tools and skills necessaryto the performance of the work in dispute, includingtraining in handsignals to crane operators to the11CL Brick Lavers,Masons, and Plasterers,Local No 15 (J 4 JonevConstructionCompany),181 NLRB 1092 116DECISIONSOF NATIONALLABOR RELATIONS BOARDextent necessary, and in the loading and unloading ofsteel structuralmembers, the principal tasks wheresafety is a most significant consideration.ConclusionsUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that employees of the Employer who arerepresented by Carpenters are entitled to the work inquestion.The collective-bargaining agreement be-tween the Employer and Carpenters and the Employ-er's assignment of the work support this conclusionon the instant record. The somewhat superiorshowing with regard to area practice in favor of IronWorkers does not, in the circumstances describedabove, outweigh the other factors, and we are notpersuaded by the interunion agreement, also for thereasons set forth above.In making this determination, we are assigning thedisputed work to the employees of the Employer whoare currently represented by Carpenters, but not tothat union or its members.Scope of AwardThe Employer requests that the Board issue abroad work award covering the geographical area ofallof the Metropolitan New York area. Based onIronWorkers protests at other jobsites and its heavyrelianceon the interunion agreement and areapractice,we agree that the dispute is a continuingone and that it is appropriate that the award coverthe jurisdictional area of Iron Workers. But that areais only part of the metropolitan area, and there is noevidence that IronWorkers sister local, Local 40,which has jurisdiction over those parts of themetropolitan area not under Iron Workers (Local36l's) jurisdiction, has violated the Act. Accordingly,our determination will be coextensive with thejurisdictionalarea of Iron Workers (Local 361).DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1.Employees employed by Concrete CastingCorp. who are represented by New York DistrictCouncil,United Brotherhood of Carpenters andJoinersofAmerica,AFL-CIO, are entitled toperform the work in dispute which consists oferecting and installing at the jobsite prefabricatedbuildings less than two stories high and having aframework of lightweight structural steel and prefin-ishedmetal siding, within the territorial jurisdictionof Local 361, International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO.2.Local 361, International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO,isnot,and has not been, entitled by meansproscribed by Section 8(b)(4)(D) of the Act to forceor require the Employer, Concrete Casting Corp., toassign the above work to their members or employeesit represents.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local 361, Interna-tionalAssociation of Bridge, Structural and Orna-mental Iron Workers, AFL-CIO, shall notify theRegional Director for Region 29, in writing, whetherornot it will refrain from forcing or requiringConcrete Casting Corp., by means proscribed bySection 8(b)(4)(D), to assign the work in dispute toindividuals represented by it rather than to employ-ees represented by New York District Council,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO.